General K. L. Berry
The Adjutant General of Texas
AUStlnj Texas
                                Opinion No. NW-394
                                Re:   Under specified con-
                                      ditions, can the
                                      Adjutant General's
                                      Department of Texas be
                                      reimbursed for travel
                                      funds 'expended from Its
                                      appropriation by the
                                      Texa.sNational Guard
                                      Armory Board for the ',
                                      servlc,esrendered by
                                      employees of the Adju-
                                      tant General's Depart-
                                      ment in performing in-
                                      ventories in completing
                                      required reports on the
                                      facility at Eagle Moun-
                                      tain Lake, Texas, con-
                                      veyed to the State of
                                      Texas by Public Law 85-
                                      258, Eighty-fifth Con-
                                      gress, and related ques-
Dear General Berry:                   tions.
          In your letter of,February 27, 1958, you request our
opinion on three questions, substantially as follows:
          (1) Under the conditions asoutlined in this
              letten,Lban.tbeiAdjutant~~,Gelieralrsj;Depart-
              ment of Texas be reimbursed for travel
              funds expended from Its appropriation by
              the Texas National Guard Armory Board for
              the services rendered by employees of the
              Adjutant General's Department in perform-
              ing inventories and completing required
              reports on the facility at Eagle Mountain
              Lake, Texas, conveyed to the State of
              Texas by Public Law 85-258, Eighty-fifth'
General K. L. Berry, Page 2   (WW-394)

                Congress?
          (2)   If your opinion to the question (1) above
                is in the affirmative, can the relmburse-
                ment be made from National Guard Armory
                Board local funds?

          (3)   Can any future travel expense incurred by
                employee% of this department for,the specific
                services rendered in oonnectlon with comple-
                tion of inventories and condition report
                required by the Navy prior to the execution
                of the quit-claim deed covering the former
                United States Marine Corps Air Station at
                Eagle Mountain Lake to the State of Texas
                be paid by the Comptroller on travel vouchers
                processed and approved by the Texas National
                Guard Armory Board?
          you state that prior to executing the quit-claim
deed to the State of Texas, the Secretary of the Navy has
stipulated oertain report% and surveys of the premise% be
made in conformance with certain lnstruotions and on certain
form% specified by the Navy Department. However, you state
the Armory Board does not have In its employ qualified inven-
tory personnel to send to Eagle Mountain Lake for the purpose::,
of conducting the joint survey and completing the report
required by the Navy before the quit-claim deed is executed.
You further state the Adjutant General's Department does have
such qualified personnel who have already perfomed certain
of these services referred to above, and it is anticipated
that such personnel will complete the requirements in the
future, but you state the Adjutant General's Department does
not have sufficient appropriated funds to cover the travel
expense of the employees necessary to complete such work and
also perform other necessary departmental travel for the re-
mainder of this fiscal year. Beca,useyou have made no mention
of any existing O&zer,+agencycontractbetwee,nthe agencies
effected for furnishing such services, we assume there Is no
such contract.
          Within the general provisions of the appropriation
bill (Rouse Bill 133, Acts 55th Legislature, Regular Session)
an agency may expend appropriated funds for travel expenses
of its own employaes inourred in the conduct of its authorized
State business. However, before one agency may pay expenses
&another   agency, there must be specific authorization there-
   . When such authorization exists, the availability of the
receiving agency's appropriation'+ defray such expense is
determined by ascertainlng,that the expense is incurred by
permission of the receiving agency's department head for ex-
penses Incurred in performing suoh~agency's duties--not by
General K. L. Berry, Page~3 (WW-394)

the departmental connection'dfi:the,personwho incurs the ex-
pense in rendering the services. (Attorney General's Opinion
NO. o-2258, 1940).  But we are unable to find authorization
in the current appropriation bill for the specific payment%
herein questioned.
          Section 5, Article VI, General Provisions, page 226,
of the Supplement to House Journal, 55th Legislature, Regular
Session, which Is the text of House Bill 113, 1% not authority
for reimbursement payments to be made.between State agencies,
but concern% how such payments shall be made, and appropriat-
ing to the receiving agency suoh reimbursement payments in
order to authorize such receiving agency to expend such funds.
          Therefore, we conclude there is no authorization for
the Texas National Guard Armory Board to reimburse the Adjutant
General's Department for travel expenses inourred by employees
of such Department in accompl,ishingauthorized State business,
even though beneficial to such Board, absent speciflo authoriza-
tion provided by law. Yourthree inquiries are answered in the
negative.
                          SUMMARY
              There Is no authority in the current
              appropriation bill for the Texas Natlonal
              Guard Armory Board to reimburse the
              Adjutant Qeneral's Department for ex-
              penses lnourred by suoh Department's
              employees in inventory and surveying
              facilities at Eagle Mountain Lake,
              Texas, under the faots presented,
              absent a valid inter-agency contract
              for such services.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas


                                Bycl/LA %$A$
                                    Tom I, McFarling
                                    Assistant

TIM:wam
General K. L. Berry, Page 4   (WW-394)

APPPROVEDr
OPINION COMMITTEE
Qeo. P. Blackburn, Chairman
Marietta Payne
B. Ii.Timmlns, Jr.
Fred Werkenthin
L. P. Lollar
REVIEWED FOR THE ATTORNEY GENERAL
BY:   W. V. Geppert